 538DECISIONSOF THE NATIONALLABOR RELATIONS BOARDLocal 257,United Brotherhood of Carpenters andJoiners of America(DAT Construction Corpo-ration)andJay Buffington.Case 2-CB-12081FINDINGS OF FACT1.JURISDICTIONAugust 5, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSENAND CRACRAFTOn March 31,1988,Administrative Law JudgeD. Barry Morris issued the attacheddecision. TheGeneral Counselfiled exceptions and a supportingbrief,and the Respondentfiledcross-exceptionsand a supporting and answeringbrief.The GeneralCounsel fileda brief in oppositionto theRespond-ent's cross-exceptions.The Boardhas considered the decision and therecord in light of the exceptions,cross-exceptions,and briefs and has decided to affirmthe judge's rul-ings,findings,' and conclusionsand to adopt therecommended Order.ORDERThe recommended Order of theadministrativelaw judge is adopted and the complaint is dis-missed.'The General Counsel has excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950),enfd.188 F.2d 362 (3d Cir1951).We have carefully examined the record and find no basis for re-versing the findings.GwynneA.Wilcox Esq.,for the General Counsel.Ira A.Sturm,Esq. (Manning,Raab,Dealy & Sturm),ofNew York, New York, for theRespondent.DECISIONSTATEMENT OF THE CASED. BARRY MORRIS, AdministrativeLaw Judge. Thiscase was heard beforeme in New York Cityon 6 and 7January 1988.On a charge filed on 11 August 1987,' acomplaint was issued on 28 October,alleging that Local257,UnitedBrotherhood of Carpenters and Joiners ofAmerica (theUnion or Respondent)violated Section8(b)(1)(A)and (2)of the NationalLaborRelations Act(the Act).Respondent filed an answer denying the com-mission of the alleged unfair labor practice.The parties were given full opportunity to participate,produce evidence,examine and cross-examine witnesses,argue orally,and file briefs.Briefswerefiledby theGeneral Counsel and by the Respondent.On the entirerecord ofthe case, including my obser-vation of the demeanor of the witnesses, I make the fol-lowingiAll dates referto 1987 unless otherwisespecified.DAT Construction Corporation (the Employer orDAT), a New York corporation with an office and placeof businessinNew York City, is a carpentry contractorin the building and construction industry,constructingcommercialand office facilities.Respondent admits thatthe Employeris engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act,and Iso find.In addition, the Unionadmits, and Iso find,that it is alabororganizationwithin themeaning ofSection 2(5) ofthe Act.II.THEALLEGED UNFAIR LABOR PRACTICEA. The IssueThe issue in this proceeding is whether the Union,acting through its steward,caused the Employer not tohiretheChargingParty,inviolationof Section8(b)(1)(A) and(2) of the Act.B. The FactsJay Buffington,who had been a carpenter for 20 years,was employed by Partitions Service Company,workingat the Citicorp building in New YorkCity.He resignedhis position with Partitions on 13 March.On that day, heheard that positions may be availablewith DAT at thesame jobsite.That afternoon he telephoned RichardD'Ambrosio,presidentof DAT,and asked for employ-ment.Buffington testified that D'Ambrosio told him "gotowork Monday with your tools."2When Buffingtonasked whether he could start employment a week later,on 23 March,D'Ambrosio responded that that wasagreeable.On 19 March,Buffingtonwent to the jobsite andspoke with Eugene Garcia,DAT'sforeman.He toldGarcia that"D'Ambrosio had signed me up for workstarting the followingMonday and I wanted to checkthe job out." Garcia was unaware that Buffington hadbeen hired, and told him to speak to John Hanley, theshop steward.Buffington showed Hanley his union cardthat indicated that Buffington was a member of a sisterlocal,Local 296.Buffington told Hanley that he was"supposed to start work there on Monday."Buffingtontestified that Hanely told him that"they were not hiringanybody unless they wereLocal 257."Buffington thenwent to D'Ambrosio's office to discuss the matter buta At the hearing,counsel for Respondent objected to Buffington's testi-mony about whatD'Ambrosiotold him on the ground of hearsay. I sus-tained the objection,and did not receive the testimony for the truth ofthe matter assertedThe GeneralCounsel has requested that I reconsidermy ruling. I grant the General Counsel's request and reverse my priorrulingBuffington testified thatD'Ambrosiotoldhim"go to workMonday with your tools." In effectD'Ambrosiowas offering Buffingtona Job. As the court said inCreaghevIowaHome Mutual Casualty Co,323 F.2d 981,985 (10th Cir.1963), "Oral agreements can only be estab-lished by testimony about the conversation that was had between the par-ties."When one of the parties testified as to such a conversation, it doesnot constitute hearsay SeealsoGeneral Tire ofMiamiBeach Y. NLRB,332 F.2d 58,60 (5th Cir. 1964) ("The verbalact, as any other act, may beprovedby one whoheard it,saw it,or felt it").290 NLRB No. 67 CARPENTERS LOCAL 257(DAT CONSTRUCTION)D'Ambrosio was unavailable.Buffington left his numberand later that afternoon D'Ambrosio telephoned him.Buffington testified thatD'Ambrosio told him "he wassorry,that he has to rescind the job offer."Buffington also testified that hiring at the jobsite isdone pursuant to a "50/50 rule," that means that half ofthe employees are the Employer's choices and half arehired through the hiring hall. In addition,Buffington tes-tified that after his conversation with Hanley he did notreport it to the Union,or otherwise contact the Union.Hanley testified that duringMarch,Buffington ap-proached him and told him that"he was sent by RichieD'Ambrosio to go to work."Hanley further testified, "ItoldMr.Buffington that I was unaware that Mr. D'Am-brosio had hired him. And I told him that if he was look-ing for work to go through the union."Under question-ing by counsel for the General Counsel,Hanley conced-ed that he told Buffington to "go back to his own localto seek work."Hanley denied that he told Buffingtonthat the Union was not hiring anyone except from Local257.Garcia,a member of Local 135,credibly testified thattherewere several individuals working at the jobsiteduring March who were not members of Local 257. Healso testified that if additional carpenters are needed hecontacts the shop steward,who then calls the hiring hall.Robert Olsen,a union official,testified that the follow-ing are the duties of the shop steward:The shop steward is basically the business represent-ative of the business agent on the job. He is the eyesand ears, he is there to see what transpires and tomake sure that the members are paid up in theirdues, to take the names and social security [num-bers]of the members so that the union can makesure that everybody that is working for the particu-lar contract on that job is being paid their benefits.Olsen testified that the shop steward has no authority torefuse an individual work at the jobsite.Discussion and ConclusionsBuffington testified thatHanley told him that theUnion was not "hiring anybody unless they were Local257." Hanley denied making such a statement but insteadtestified that he advised Buffington"to go back to his539own local to seek work."The General Counsel present-ed no corroboration of Buffington's testimony in thisregard.On the contrary,the record indicates that duringMarch,employees who were not members of Local 257were working at the jobsite.Ifind that the GeneralCounsel has not shown by a preponderance of the evi-dence that Hanley made the statement that the Unionwould only permit members of Local 257 to work at thejobsite.The complaint alleges that on 19 March,the Unionacting through Hanley,refused to allow the Employer tohire Buffington.There is no evidence in the record tosupport that allegation.Buffington merely testified thathe was called by D'Ambrosio on the afternoon of 19March and told that the job offer was rescinded. D'Am-brosio was not called as a witness nor is there any evi-dence in the record that any union representative causedD'Ambrosio to withdraw the job offer.SeeRailwayClerks Local 1902(SafetyCabs),180NLRB 126, 127(1969). Accordingly,the allegation is dismissed.3CONCLUSIONS OF LAW1.DAT Construction Corporation is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent has not engaged in the unfair laborpractice alleged in the complaint.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed4ORDERThe complaintis dismissed.s In view of my disposition of this case,it is unnecessary for me todetermine whether Hanley was an "agent"of the Union.Inote,howev-er, that the record indicates that the steward had no authority in connec-tionwith the hiring of personnel.Under the 50/50 rule,either the indi-vidual was hired by the Employer or the employee was referred throughthe union hall. In either case, the steward was not involved in choosingor approving the employee.4 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions, and recommendedOrder shall,as provided in Sec. 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses